Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vasogen to Conduct Year-end 2007 Conference Call MISSISSAUGA, ON, Jan. 11 /CNW/ - Vasogen Inc. (NASDAQ:VSGN; TSX:VAS), a biotechnology Company focused on the research and commercial development of technologies targeting the chronic inflammation underlying cardiovascular and neurological disease, will release its year-end results at 4:10 p.m. on Wednesday, January 16, 2008. A conference call will follow at 4:30 p.m.
